Citation Nr: 0119944	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition 
secondary to a service-connected generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a skin condition 
secondary to a service-connected generalized anxiety 
disorder.  The veteran testified at a March 2001 hearing 
before a Board member sitting at the RO (Travel Board 
hearing).


FINDINGS OF FACT

1.  Service connection for a skin disorder as secondary to a 
service-connected anxiety disorder was denied in a July 1995 
unappealed RO decision.

2.  Evidence submitted since the July 1995 RO decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for secondary service 
connection for a skin disorder.


CONCLUSION OF LAW

Evidence received since the final July 1995 RO decision is 
new and material, and the claim for secondary service 
connection for a skin disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from October 1962 to April 
1963.  Service medical records reflect no complaints or 
findings pertaining to a skin disorder.

In December 1994, the veteran claimed service connection for 
a skin disorder secondary to a service-connected anxiety 
disorder.  VA medical evidence reflected a diagnosis of 
psoriasis.  There was no evidence that this disorder had any 
relationship to the service-connected anxiety disorder.  The 
RO denied the claim for service connection for a skin 
disorder secondary to a service-connected anxiety disorder in 
a July 1995 rating decision.  The veteran did not appeal this 
decision, and it is final.  38 U.S.C.A. § 7105(c).

In March 1997, the veteran sought to reopen his claim for 
service connection for a skin disorder secondary to a 
service-connected anxiety disorder.  The RO denied the 
veteran's application to reopen in October 1997 and April 
1998 on the basis that no new and material evidence had been 
submitted to reopen the claim.  The veteran appealed the 
April 1998 rating decision to the Board.

The veteran seeks to reopen a claim for service connection 
for a skin disorder secondary to the service-connected 
anxiety disorder under 38 C.F.R. § 3.310(a), which provides 
that disability which is proximately due to or the result of 
service-connected disease or injury shall be service 
connected and that, when service connection is thus 
established, the secondary condition shall be considered a 
part of the original condition.  The United States Court of 
Appeals for Veterans Claims has interpreted this regulation, 
as providing that, "when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A claim for service connection for a skin disorder secondary 
to the service-connected anxiety disorder was denied by a 
final rating decision dated in July 1995.  A claim which has 
been previously denied by a final decision may not be 
reopened unless new and material evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. §§ 5108, 
7105.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran stated in his June 1998 notice of disagreement, 
his December 1998 substantive appeal, and at the March 2001 
Board hearing that a VA dermatologist, Dr. Letiney, at the 
Springfield outpatient clinic has told the veteran that his 
skin condition is caused or aggravated by his 
service-connected anxiety disorder.  In January 1999, the RO 
obtained treatment records from the dermatology clinic in 
Springfield.  One handwritten notation among these records, 
dated in December 1998, states, "Scalp, [right] elbow, both 
knees, past [history] penis of psoriasis 11 years duration 
aggravated by stress".

This December 1998 medical record is new evidence because it 
is not cumulative or redundant of evidence previously 
considered.  Moreover, because the brief notation written by 
the examiner at the VA dermatology clinic may represent the 
medical opinion of the examiner that the veteran's 
non-service-connected psoriasis is aggravated by stress 
associated with his service-connected anxiety disorder, the 
Board concludes that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for secondary service connection for a skin disorder.  Thus, 
the Board finds this medical record is new and material 
evidence.

The Board concludes that some evidence received since the 
July 1995 RO decision is new and material, and the veteran's 
claim for secondary service connection for a skin disorder is 
reopened.  This does not mean that secondary service 
connection is granted; rather, the merits of the claim for 
secondary service connection will be further reviewed after 
the development noted in the remand below.


ORDER

New and material evidence having been presented, the claim 
for secondary service connection for a skin disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that further development of the evidence is 
warranted on the reopened claim for secondary service 
connection for a skin disorder.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Recent treatment records, if any, for the veteran's skin 
disorder should be obtained, and he should be scheduled for a 
VA dermatological examination.

Accordingly, the case is REMANDED for the following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who treated him for his 
skin disorder since December 1998.  The 
RO should then obtain copies of the 
related medical records which are not 
already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination on the 
nature and etiology of his skin disorder.  
The claims folder should be provided to 
and reviewed by the doctor in conjunction 
with the examination, and the examination 
report should note that such has been 
accomplished.  Based on examination 
findings, historical records, and medical 
principles, the VA doctor should provide 
a medical opinion, with full rationale, 
as to whether there has been 
"aggravation" of a skin disorder by the 
service-connected anxiety disorder in 
this case.  As to this "aggravation" 
theory, in accordance with VBA's 
Adjudication Procedure Manual, M21-1, 
Part VI, para. 7.06, the examiner should 
address in the report each of the 
following medical issues:  (1) the 
baseline manifestations which are due to 
the effects of the non-service-connected 
skin disease;  (2) the increased 
manifestations which, in the examiner's 
opinion, are proximately due to 
service-connected disability based on 
medical considerations; and (3) the 
medical considerations supporting an 
opinion that increased manifestations of 
a non-service-connected skin disease are 
proximately due to service-connected 
disability.

3.  The RO should ensure that any other 
notification and development action 
required by the VCAA is completed with 
respect to the veteran's claim for 
service connection for a skin disorder 
secondary to the service-connected 
anxiety disorder.  The RO should then 
review the merits of the claim.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 



